Title: To James Madison from George Nicholas, 20 June 1791
From: Nicholas, George
To: Madison, James


Dear Sir,
Spring-House June 20th. 1791.
I have delayed answering your favor by Mr Brown until this time that I might have an opportunity of informing you of the success of our volunteer expedition against the Indians.
On the 23d. of May in the evening Genl. Scott moved from the N. W. side of the Ohio with about eight hundred mounted volunteers. On the first of June in the afternoon he entered the Indian town. He was discovered that morning by a single Indian who being obliged to go some distance about for fear of being taken had got in but a small time before the army. From the want of good guides the army halted within five miles of the town without knowing what distance they were from it. No resistance was made at the town; six and twenty warriors were killed in attempting to cross the river in canoes and by swimming: six more were killed in a small village by a detachment. Fifty eight prisoners were taken of whom seventeen were discharged from their inability to march; the rest have been sent on to Fort Washington. The Wabach was full which prevented our men from crossing immediately to the town on the opposite shore; this lessened the number of prisoners &c. very considerably, as the country about that town was of such a nature as would have prevented their escaping from the horse. The next day half the army marched eighteen miles up the river to a town at Eel creek, which they destroyed it having been previously evacuated by the Indians and traders. This last had comfortable houses carts &c. The army returned by the Falls of the Ohio: their loss being three drowned, three wounded and none killed.
The want of opposition prevented them from doing any thing brilliant; but more real service was effected than was by the expedition last fall which cost so much blood and treasure. The taking of so many prisoners, the undeniable proof that the Indians have received that they may be attacked at any time without their having any previous notice of the design, the appearance of such a body of men on horseback, the return of the army without the loss of a single man, and the knowledge that the whole army came from a country which ten years before was their hunting ground, must all tend to strike a great terror into the Indians.
There never was a body of better looking men assembled; nor men who appeared better disposed to have acted well. They were raised under many disadvantages, observed an uncommon degree of discipline for militia, and have returned well pleased with their officers.

Will not this expedition prove unquestionably what is the most proper mode to attack Indians. If this does not satisfy government they will be one day convinced that the greater the expence and preparation for an attack on them, and the greater the parade and form which is used in the business, the smaller will be the chance of success.
It is said that the Cherokees &c. have refused to treat with Governor Blount; if so we shall give them a blow immediately: Seven hundred men had prepared to pay them a visit at the time the other expedition was on hand, but were prevented by an account that they were then treating.
We find that the Indians are much poorer, fewer in number and in every respect a more despicable enemy than was expected. It is a disgrace to government that such a han[d]ful of banditti should have so long infested us with impunity. If St. Clair establishes the post he talks of in their country, and we are suffered to handle the Southern Indians, no more will be heard of them after this fall.
Our people have returned delighted with the country they passed through; most of them give it the preference to that where we live. I suppose it’s being fresh and untrodden may give it much of it’s pleasing appearance but unquestionably it is a very fine country, and will I suppose be a fine field for speculation. I wish instead of enriching a few men it could be used to draw a large settlement from some foreign country.
When St. Clair moves out with his troops, which he proposes doing this summer, it will be as safe navigating the Ohio as any of the Eastern waters.
The Bank &c. prove that paper barriers are very weak; could it have been foreseen that no greater regard would have been paid to them many federalists would have been the warmest opposers of the government.
I am flattered by your supposing that I could be of any use in Congress; but I know myself better than to believe it: if the arguments of those who are there have no weight, mine would not be attended to. I should tell them some truths which might perhaps at first call up the blush of guilt; but they would soon get so hardened as to disregard the public eye. I have at last become fully convinced that it is best to be contented with whatever government we fall under, and that more evil is to be feared, than good expected from a change: thus I was federal because I thought the government was good and the checks sufficient: and am now federal because I find it bad, and the checks of no use. What is become of the check depending on the President’s negative; if useless in the present hands, what will it be hereafter.
Do you not think it is unjust to subject us to the excise until you give us the use of our rivers; is it not requiring us to make brick without straw. Ought not our situation to induce Congress to give us a temporary exemption. If it is said they have no such power, I answer it is in the same clause which empowered them to erect the Bank, and if no such express clause can be found more necessarily implied than the power to do such an act. With the greatest esteem and regard I am Dr. Sir, yr. most obet. servt.
G: Nicholas
